United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, VANDERVEER
STATION POST OFFICE, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0686
Issued: May 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2020 appellant filed a timely appeal from a January 16, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount $187,551.39 during the period June 24, 2014 through August 18, 2018 for which he was
without fault, as he continued to receive wage-loss compensation while a third-party surplus was
outstanding; and (2) whether OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 7, 2011 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he sustained injuries to his right hand, chest, and head
when he slipped and fell down stairs while in the performance of duty. OWCP accepted the claim
for a closed fracture of the right metacarpal bone, displacement of right intervertebral disc, without
myelopathy, and closed fracture of two left ribs. Appellant stopped work on the day of the injury
and has not returned. OWCP paid wage-loss compensation on the periodic rolls as of
October 23, 2011.
In a February 1, 2011 letter, OWCP advised appellant that a third party may be liable for
his work-related injury. It informed him that he should promptly take action to seek damages and
to contact OWCP if there was a recovery against a third party. OWCP also requested that appellant
complete an attached questionnaire within 30 days.
On August 13, 2011 appellant completed a Notice of Potential Third-Party Claim
(Form 2562).
In a May 16, 2013 letter, the employing establishment advised appellant’s representative
of the third-party claim lien amounts for wage-loss benefits and medical payments. Copies of the
compensation paid, which established the lien amount, were included.
By letter dated July 9, 2013, appellant’s representative notified OWCP that a settlement of
$1,100,000.00 was pending and he requested consent from OWCP to settle appellant’s claim.
In a July 22, 2013 letter, the Department of Labor, Office of the Solicitor of Labor (SOL)
approved the Long Form Statement of Recovery (Form CA-1108), signed by appellant on July 22,
2013 and the amount of the Federal Government’s statutory right to refund. By check dated
August 9, 2013, appellant’s representative issued a refund to OWCP in the full amount of the lien.
On June 24, 2014 SOL closed the third-party aspect of appellant’s case. It advised OWCP that a
surplus of $407,238.47 remained.
Appellant continued to receive compensation payments under FECA after the third-party
notice was placed in the file by SOL indicating a third-party surplus of $407,238.47. He received
compensation in the gross amount of $3,362.00, which included basic life insurance and postretirement optional life insurance, every 28 days, commencing September 22, 2013.
In an August 27, 2018 letter, OWCP advised appellant that the third-party settlement
awarded in 2013 resulted in a third-party surplus. It advised him that, until the surplus had been
exhausted, he was not entitled to further wage-loss compensation or medical benefits under FECA.
As appellant was no longer eligible to receive compensation and medical benefits from OWCP,
OWCP stopped his benefits effective August 19, 2018.
On November 12, 2019 OWCP issued a preliminary overpayment determination of an
overpayment of compensation in the amount of $187,551.39 for the period June 24, 2014 through
August 18, 2018 because appellant received wage-loss compensation during a period of a thirdparty surplus. It found that he was at fault in the creation of the overpayment because he knowingly
accepted payments which he knew or reasonably should have known were incorrect. The
2

preliminary overpayment determination included a worksheet, which provided an explanation of
the calculation of the $187,551.39 overpayment, which was the gross amount of compensation
received during the stated period. OWCP requested that appellant complete the enclosed
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. Additionally, it notified him that, within 30 days of the date of the letter, he could
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing.
In a November 30, 2019 letter, appellant indicated that he was unaware that he was not
entitled to wage-loss compensation payments and medical benefits due to his third-party surplus.
He advised that, once he settled his case, he was unable to return to work due to both work and
nonwork-related conditions, which continue to persist to date. Appellant indicated that he
disagreed with the overpayment as he was rightfully entitled to the payments he received.
In a December 6, 2019 Form OWCP-20, appellant indicated that he was married and had
a monthly household income of $8,549.00, expenses totaling $9,699.00 and total funds/assets of
$665,222.00. He submitted financial documentation supporting his reported income, expenses,
and assets. Appellant indicated that he had three dependents, a daughter aged 23, a son aged 19,
and his father aged 89.
By decision dated January 16, 2020, OWCP finalized that the preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$187,551.39 for the period June 24, 2014 through August 18, 2018 because he accepted wage-loss
compensation when a third-party surplus was outstanding. It found that he was not at fault in the
creation of the overpayment as he had not been advised of the effect of the surplus, but it denied
waiver of recovery of the overpayment as his liquid assets exceeded the overpaid amount and
recovery of the overpayment would not cause hardship. OWCP requested that appellant repay the
overpayment in full or contact it within 30 days so that appropriate arrangements for recovery
could be made.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2 Section 8132 of FECA outlines that where an injury or death for which compensation is
payable is caused under circumstances creating a legal liability in a person other than the United
States to pay damages and a beneficiary entitled to compensation from the United States for that
injury or death receives money or other property in satisfaction of that liability as a result of suit
or settlement by him or her in his or her behalf, the beneficiary, after deducting therefrom the costs
of suit and a reasonable attorney’s fee, shall refund to the United States the amount of
compensation paid by the United States and credit any surplus on future payments of compensation
to him or her for the same injury.3 The applicable regulations reiterate that, after the refund owed
2

Id. at § 8102.

3
Id. at § 8132. See E.K., Docket No. 18-0599 (issued February 26, 2020); see also T.D., Docket No. 16-0565
(issued May 5, 2016).

3

to the United States is calculated, FECA beneficiary retains any surplus remaining and this amount
is credited, dollar for dollar, against future compensation for the same injury.4 OWCP will resume
the payment of compensation only after FECA beneficiary has been awarded compensation, which
exceeds the amount of the surplus.5 Where a beneficiary who has received a third-party recovery
has made the required refund, but subsequent events result in payment of compensation benefits,
including medical benefits, this may result in an overpayment of compensation.6 Such an
overpayment of compensation should be adjudicated and processed by OWCP according to the
usual overpayment procedures.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $187,551.39 for the period June 24, 2014 through
August 18, 2018.
Appellant received a third-party recovery of $1,100,000.00. He was properly provided,
through his then-counsel of record, a Form CA-1108, which he signed on July 22, 2013. The Form
CA-1108 provided the calculations of the amount that needed to be refunded directly to the United
States Government. After appropriate deductions for the costs of the third-party suit and attorney
fees, a surplus was created against future compensation in the amount of $407,238.47. Future
compensation payments are to be charged against a surplus until it has been exhausted.8
For the period June 24, 2014 through August 18, 2018, appellant continued to receive
compensation benefits in the amount of $187,551.39 from his FECA claim. This amount was
required to be credited against the remaining surplus rather than paid to him.9 Therefore, the Board
finds that OWCP properly found an overpayment of compensation in the amount of $187,551.39.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines.10 Section 8129 of FECA11
4

20 C.F.R. § 10.712.

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Third-Party Subrogation Guidelines, Chapter 2.1100.10
(March 2006).
7

Id.

8

20 C.F.R. § 10.712; E.K., Docket No. 18-0599 (issued February 26, 2020).

9

E.K., id.; see B.G., Docket No. 14-0850 (issued September 17, 2014).

10

See T.D., Docket No. 20-0972 (issued January 28, 2021); L.D., Docket No. 18-1317 (issued April 17, 2019); P.J.,
Docket No. 18-0248 (issued August 14, 2018); Robert Atchison, 41 ECAB 83, 87 (1989).
11
5 U.S.C. § 8129(1)-(b); A.C., Docket No. 18-1550 (issued February 21, 2019); see D.C., Docket No. 17-0559
(issued June 21, 2018).

4

provides that an overpayment must be recovered unless “incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of
FECA or would be against equity and good conscience.” Thus, a finding that appellant was
without fault does not automatically result in waiver of recovery of the overpayment. OWCP must
then exercise its discretion to determine whether recovery of the overpayment would defeat the
purpose of FECA or would be against equity and good conscience.12
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.13 An individual’s liquid assets
include, but are not limited to, cash on hand, the value of stocks, bonds, savings accounts, mutual
funds, and certificates of deposits. Nonliquid assets include, but are not limited to, the fair market
value of an owner’s equity in property such as a camper, boat, second home, furnishings/supplies,
vehicle(s) above the two allowed per immediate family, retirement account balances (such as
Thrift Savings Plan (TSP) or 401(k)), jewelry, and artwork.14
According to 20 C.F.R. § 10.437, recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.15 To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.16
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver
of recovery of the overpayment.17

12

A.C., id.; see V.T., Docket No. 18-0628 (issued October 25, 2018).

13
20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Supra note 6 at Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further
provide that assets must not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual
with a spouse or dependent, plus $1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
14

Id. at Chapter 6.400.4b(3)(a) (b).

15

20 C.F.R. § 10.437(a), (b).

16

Id. at § 10.437(b)(1).

17

Id. at § 10.438.

5

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for waiver of recovery of
the overpayment.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because he has not shown both that he needs substantially all of his current income to
meet ordinary and necessary living expenses and that his assets do not exceed the allowable
resource base. The Board notes that the record reflects that he has $665,222.00 in total assets.
These liquid assets exceed the allowable resource base of $11,500.00 for an individual, such as
appellant, who has a spouse plus at least one dependent within the meaning of FECA. As his
current assets exceed the allowable resource base, he has not established that recovery of the
overpayment would defeat the purpose of FECA. Because appellant has not met the second prong
of the two-prong test of whether recovery of the overpayment would defeat the purpose of FECA,
it is unnecessary for OWCP to consider the first prong of the test, i.e., whether he needs
substantially all of his current income to meet current ordinary and necessary living expenses.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown, for the reasons noted above, that he would
experience severe financial hardship in attempting to repay the debt or that he relinquished a
valuable right or changed his position for the worse in reliance on the payment which created the
overpayment.18
Because appellant has not established that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, he has not shown that OWCP abused
its discretion by refusing to waive recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $187,551.39 for the period June 24, 2014 through
August 18, 2018. The Board also finds that OWCP properly denied his request for waiver of
recovery of the overpayment.

18

See T.D., supra note 10; L.D., supra note 10; William J. Murphy, 41 ECAB 569, 571-72 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

